Citation Nr: 0825509	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999 for the grant of service connection degenerative myopia 
of the left eye.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2003, and again in January 2005, the Board 
remanded this claim to the RO for additional development.  
When it was returned to the Board, the Board rendered its 
decision in June 2006 denying the veteran's claim.  The 
veteran appealed the June 2006 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

A certificate of death issued by the North Carolina 
Department of Health and Human Services reveals that the 
veteran died in October 2007.  In March 2008, it was the 
Court's order to vacate the June 2006 Board decision.

The veteran appeared at a June 2004 hearing before the Board 
at the RO.  A transcript is of record.    


FINDING OF FACT

By an order of the Court, issued in March 2008, the Board's 
June 2006 decision is vacated due to the appellant's death in 
October 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim and the 
June 2006 decision is vacated.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of his appeal before 
the Court.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits before the Court has become moot by 
virtue of the death of the appellant, and must be dismissed 
for lack of jurisdiction.  The Board's June 2006 decision is 
therefore vacated.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The June 2006 Board decision is vacated and the appeal is 
dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


